UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4200



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


GREGORY LEE MOORE,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:06-cr-00980-HMH-1)


Submitted:   July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Gordon Baker, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. William Walter Wilkins, III, United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Lee Moore pled guilty to two counts of use of

unauthorized access devices with intent to defraud and one count of

unauthorized use of the identification of another in a scheme to

defraud.    At sentencing, the district court departed upward from

the advisory Guidelines pursuant to U.S. Sentencing Guidelines

Manual (“USSG”) § 4A1.3 (2006) because Moore’s criminal history

category under-represented the seriousness of his past criminal

conduct and the likelihood that he would recidivate.                The district

court    sentenced    him    to   a   total    term   of   eighty-seven   months

imprisonment.        Moore’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there are no

meritorious    issues       for   appeal,     but   raising   for   the   court’s

consideration whether the district court erred by imposing an

upward departure based on Moore’s criminal history. Moore has been

informed of his right to file a pro se supplemental brief, but has

not done so.    After reviewing the record, we affirm.

            Following United States v. Booker, 543 U.S. 220 (2005),

appellate review of a district court’s imposition of a sentence is

for abuse of discretion.          Gall v. United States, 128 S. Ct. 586,

597 (2007); United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).     The appellate court must first ensure that the district

court committed no procedural error, such as “failing to calculate

(or improperly calculating) the Guidelines range, treating the


                                       - 2 -
Guidelines as mandatory, failing to consider the 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2008) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain

the chosen sentence—including an explanation for any deviation from

the Guideline range.”      Gall, 128 S. Ct. at 597.

          A    district    court   may    depart    upward    based    on   the

inadequacy    of   the   defendant’s     criminal   history    if     “reliable

information    indicates    that   the    defendant’s    criminal      history

category substantially under-represents the seriousness of the

defendant’s criminal history or the likelihood that the defendant

will commit other crimes . . . .”           USSG § 4A1.3(a)(1);         United

States v. Dixon, 318 F.3d 585, 588 (4th Cir. 2003).            The guideline

further directs that “[i]n a case in which the court determines

that the extent and nature of the defendant's criminal history,

taken together, are sufficient to warrant an upward departure from

Criminal History Category VI, the court should structure the

departure by moving incrementally down the sentencing table to the

next higher offense level in Criminal History Category VI until it

finds a guideline range appropriate to the case.”              USSG § 4A1.3

(a)(4)(B).

          Our review of the record shows that the district court

properly determined that Moore’s criminal history category under-

represented his criminal history.          The court then properly moved

incrementally down the sentencing table to the next higher offense


                                   - 3 -
level and chose a sentence from within that range of imprisonment.

We   find   no   abuse   of   discretion   in    the   district    court’s

determination of Moore’s sentence and therefore affirm.           Gall, 128

S. Ct. at 597.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.           We therefore

affirm Moore’s conviction and sentence.         This court requires that

counsel inform her client, in writing, of his right to petition the

Supreme Court of the United States for further review.              If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may renew her

motion for leave to withdraw from representation. Counsel’s motion

must state that a copy thereof was served on the client.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                 - 4 -